Citation Nr: 0809055	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-31 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the discontinuance of entitlement to a total 
disability rating due to individual unemployability (TDIU) 
effective December 1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from May 1984 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which discontinued 
entitlement to TDIU.  The veteran filed correspondence 
accepted as a Notice of Disagreement (NOD) in April 2006, and 
a Statement of the Case was issued in August 2006.  The 
veteran perfected his appeal with the timely filing of a VA 
Form 9, Appeal to Board of Veterans Appeals, in October 2006.  
The veteran testified via videoconference before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
February 2008.

The Board notes that following the discontinuance of 
entitlement to TDIU, the veteran has argued that entitlement 
should be restored based on his current level of impairment.  
As this contention has not been considered by the agency of 
original jurisdiction (AOJ), it is referred back to the RO 
for appropriate action.


FINDING OF FACT

Although the veteran met the schedular criteria for 
eligibility for a total disability rating based on individual 
unemployability, clear and convincing evidence establishes 
that the veteran was actually employable as of 2001.


CONCLUSION OF LAW

The criteria for discontinuance of TDIU effective December 1, 
2005, are met.  38 U.S.C.A. 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3/343, 
4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, VA has met its duties through correspondence sent to 
the veteran in September 2004 and March 2005, as well as 
accompanying proposed rating decisions, which provided the 
veteran with notice of the issue at hand and informed him of 
the due process procedures involved in reductions of 
evaluations, what evidence and information would be helpful 
in disputing the finding, and the respective responsibilities 
in obtaining such.  Additionally, the RO obtained VA 
treatment records from 2000 to 2005 and VA has provided the 
opportunity to present testimony at a personal hearing before 
the undersigned Veterans Law Judge via videoconference in 
February 2008.  Neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As a preliminary matter, the Board finds that the RO fully 
and correctly complied with the due process provisions of 
38 C.F.R. § 3.105(e) regarding the reduction of compensation 
benefits.  A proposed rating decision was issued in February 
2005, with notice of the proposal sent to the veteran in 
March 2005.  He was provided with the opportunity to dispute 
the proposal and request a hearing.  He did provide evidence 
and information, but did not request a hearing. Well after 
the expiration of the required 60 day due process period, the 
RO issued a final decision reducing the veteran's 
compensation benefits to the schedular level by discontinuing 
the TDIU benefit effective the first day of the month 
following an additional 60 day due process period.

Entitlement to TDIU may only be discontinued if clear and 
convincing evidence demonstrates actual employability.  
38 C.F.R. § 3.343(c).  Here, the Board finds that the 
evidence of record clearly and convincingly supports a 
finding of employability.

The veteran is service connected for a herniated nucleus 
pulposus, rated 60 percent disabling from February 23, 1998; 
major depression secondary to the back disability, rated 10 
percent disabling since November 18, 1998; and residuals of a 
right hand injury, rated 0 percent.  Entitlement to TDIU was 
granted in a May 2001 decision, effective February 23, 1998.

As a result of an income matching program, VA learned that 
the veteran had substantial earnings in calendar year 2001 
from the United States Postal Service, in the amount of 
approximately $47,000.  In correspondence dated in September 
2004, the RO requested that the veteran confirm the 
information and offer any relevant explanation for the 
earnings.

The veteran responded in November 2004, stating that he did 
not earn the amount in question, as he only worked part time 
(4 hours a day) for the Postal Service until March 2001, due 
to his service connected back injury.  In support of his 
contention, he submitted a Postal Service Form 50, Notice of 
Personnel Action, which showed that the veteran's last day in 
pay status was March 9, 2001.  He also stated he had earned 
no wages in 2002, 2003, or 2004.  The veteran did not explain 
what the $47,000 represented, only that he had not earned it.  
He was asked, but did not indicate, whether the money 
represented long term disability payments.

VA treatment records from February 2001 to December 2001 
reveal ongoing treatment for back problems.  The veteran 
stated that he had not been able to return to work because of 
the back, but he had attempted to participate in vocational 
training focused on computers.  Some providers indicate that 
the veteran was still on limited duty with the Post Office as 
of June 2001.

VA records from May 2003 to February 2005 indicate that the 
veteran continued to complain of back pain, but by February 
2005 the pain was managed fairly well and the veteran was 
ready to attempt a return to work.

In February 2005, one of the veteran's primary caregivers, a 
VA nurse practitioner, provided a statement at the request of 
the veteran, indicating that he was physically capable of 
working 4 hours a day in sedentary work.  In April 2005, the 
provider issued a revised statement, saying that the 
veteran's recent attempts to work part time in a clerical 
position had not been successful.  He was unable to sit for 
more than 20 minutes.; she opined he was unemployable and 
unable to work.  She repeated her statements in April 2006 
correspondence.

Correspondence dated in October 2005 from the RO indicated 
that the veteran was discontinued from Chapter 31 Vocational 
Rehabilitation in October 2001 because he was considered 
unemployable and because he had not re-enrolled at a new 
school when his old school closed.

In January 2006, the veteran supplied a copy of a 2001 W-2 
Wages and Tax Statement, as well as a summary statement from 
the Postal Service, both showing wages of over $47,000 for 
the year.  There is no indication of payment for disability.

In November 2006, the veteran submitted a summary of earnings 
from the Social Security Administration for the periods of 
January 1998 to December 1999 and January 2001 to December 
2002.  These records show that the veteran earned 
approximately $2000 in both 1998 and 1999.  In 2002, income 
was also at the $2000 level.  However, in 2001, over $47,000 
in earnings was shown from the Postal Service.  Again, there 
was no indication that the source was a disability payment.

During a videoconference hearing before the undersigned 
Veterans Law Judge, the veteran stated that stated that he 
had not worked full time since 2000 or 2001, for the Post 
Office.  He had attempted to work in approximately April 2005 
doing clerical tasks for five weeks, but was unable to 
continue.  The veteran stated that he did not know where the 
$47,000 had come from, as he was on non-pay status in 2001.

There is overwhelming and uncontradicted evidence that the 
veteran received over $47,000 in earnings in 2001.  VA has 
repeatedly attempted to determine if this $47,000 represented 
something other than earnings, asking specifically if it 
represents disability payments.  The veteran has not directly 
responded, but has submitted evidence that the money was 
"earnings"  Despite evidence that the veteran was taken off 
pay status by the Post Office in March 2001, it appears he 
was still carried as an employee until November 2002, when 
records indicate he was removed for cause.  The form 
indicates "conduct unbecoming a postal employee" and in VA 
treatment records the veteran states he was on probation for 
"delaying the mail."  The Board notes that the veteran has 
never denied receiving the money, and has been evasive in 
providing information regarding the reasons for payment, 
other than to state he "did not earn it."  In light of the 
clear and convincing evidence of payment of these funds, the 
evasive nature of the veteran's replies, and the evidence of 
misconduct by the veteran, the Board must question the 
credibility of his denial of knowledge.

Moreover, the veteran has stated, and the medical evidence 
confirms, that he was working part-time for much of the 
period in question.  Doctors were able to bring his pain 
complaints under control, and the veteran was involved in a 
vocational rehabilitation program.  While the participation 
in the rehabilitation program is not held against the veteran 
as evidence of employability, in accordance with 38 C.F.R. 
§ 3.343(c)(1), the Board notes note that his participation in 
the program stopped not because he was unable to pursue the 
program, but because the school he attended closed and he did 
not re-enroll.

There is clear and convincing evidence that the veteran, as 
of 2001, was capable of gainful employment.  By his own 
admission, he was working part time, and his earnings 
statements show income in excess of $47,000, over five times 
the poverty threshold in 2001.  The RO complied with all due 
process provisions and procedures in discontinuing 
entitlement.  Therefore, discontinuance of entitlement to 
TDIU as of December 1, 2005, was proper.


ORDER

As the termination of TDIU effective December 1, 2005, was 
proper, the appeal is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


